                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             CASE NO. 3:13CV528-MOC-DSC


UNITED STATES OF AMERICA                        )
                                                )
                                                )         ORDER
               v.                               )
                                                )
$295,351.91 IN UNITED                           )
STATES CURRENCY                                 )




       THIS MATTER is before the Court on the United States of America’s Motion, pursuant to

Fed. R. Civ. P. 55(b)(2), requesting that this Court enter Default Judgment as to the assets

identified herein in this case. (Doc. 33). For good cause shown, this Court hereby GRANTS the

Motion and FINDS AS FOLLOWS:

                                        BACKGROUND

       On September 20, 2013, the United States filed a Complaint (Doc. 1) against the Defendant

Currency captioned above. The Complaint alleged that the Defendant Currency was proceeds of

and facilitated violations of the Controlled Substances Act.

       Pursuant to Federal Rules of Civil Procedure, Supplement Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, Rule G(4)(a), for thirty days beginning on September 21,

2013, the Government provided Notice by Publication (Doc. 3) of this action. Further, on or about

September 20, 2013, the Government mailed direct notice of the Complaint to Laura M. Cobb,

Esq., Arnold & Smith, PLLC.

       Ultimately, Edward Taylor and Nayna Taylor, represented by Arnold & Smith, filed

Claims (Docs. 5 and 6). The parties resolved those Claims and, with the Court’s approval and
Order (Docs. 29 and 30) agreed upon, among other relief, the final forfeiture of $110,075 in this

civil action.

        Notice of forfeiture has been properly provided, no other claims remain pending, and the

time for filing claims has expired. Accordingly, the Clerk of Court has now issued an Entry of

Default (Doc. 32) and the United States now requests Default Judgment.

                                    LEGAL CONCLUSIONS

        Other than the Taylors, whose Claims that have been settled in this action, no other person

or entity has filed a claim or answer for the properties within the time required by the Complaint,

direct or public notice, or the Supplement Rules for Admiralty or Maritime Claim and Asset

Forfeiture Actions. Further, the Clerk has issued an Entry of Default. Under such circumstances,

Rule 55(b) provides for Default Judgment.

        IT IS, THEREFORE, ORDERED that:

        1. The Government’s Motion for Default Judgment (Doc. 33) is hereby GRANTED; and

        2. Any and all right, title, and interest of all persons in the world in or to the following

            property is hereby FORFEITED to the United States of America, no other right, title,

            or interest shall exist therein, and the United States is hereby directed to dispose of the

            forfeited property as provided by law: $110,075 in Currency seized from Edward and

            Nayna Taylor.

 Signed: July 16, 2019




                                                  2
